Citation Nr: 0942380	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-27 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for service-connected 
lumbosacral strain with traumatic arthritis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970 
and from February 1971 to February 1987.  This matter comes 
properly before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office in Seattle, Washington.  The 
Veteran's case comes from the VA Regional Office in Chicago, 
Illinois (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In an August 2006 Appeal to the Board, the Veteran requested 
a hearing before the Board at the RO.  On a subsequent April 
2009 hearing election form, the Veteran indicated that he 
specifically wanted a videoconference hearing before the 
Board at the RO.  The evidence of record does not show that 
the Veteran has ever been provided with a hearing.

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on 
the docket for a videoconference hearing 
before the Board at the RO.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


